                                                The City of New York                                CASSANDRA N. BRANCH
                                                                                                   Assistant Corporation Counsel
JAMES E. JOHNSON                                Law Department                                Labor & Employment Law Division
                                                                                                          Phone: (212) 356-4074
Corporation Counsel                               100 CHURCH STREET                                          Fax: (212) 356-2439
                                                  NEW YORK, NY 10007                                Email: cbranch@law.nyc.gov
                                                                                      Email and Fax No. Not for Service of Papers



                                                                                     December 4, 2019
         BY ECF
         Honorable Katherine Polk Failla
         United States District Judge
         Southern District of New York
         40 Foley Square
                                                                       MEMO ENDORSED
         New York, New York 10007

                                 Re:    Warmin v. New York City Dep’t of Educ., et al.
                                        16 Civ. 8044 (KPF) (JLC)
                                        Our No. 2016-047056


         Dear Judge Polk Failla:

                         I am an Assistant Corporation Counsel in the office of James E. Johnson,
         Corporation Counsel of the City of New York, attorney for defendants in the above-referenced
         action. Defendants respectfully submit this letter to request that plaintiff’s letter containing
         discovery demands, dated November 19, 2019, be sealed in order to protect the confidential
         information of a minor. See Docket Entry No. 66. Plaintiff has not responded to defendants’
         request for his consent on this issue.

                        Plaintiff pro se is a former probationary teacher employed by DOE1, and claims
         disability discrimination and retaliation in violation of the ADA, SHRL, and CHRL.2
         Defendants answered the Complaint on August 23, 2019, and the Court issued an order on
         October 17, 2019, setting forth the parties’ discovery schedule. See Docket Entry No. 65. On
         November 19, 2019, plaintiff filed a letter containing his requests for the production of
         discoverable documents by defendants. See Docket Entry No. 66. In filing his discovery
         demands to the docket, plaintiff inadvertently disclosed the name of a DOE Special Education
         student whose records plaintiff seeks. See id. at 1.


         1
             DOE is, formally, the Board of Education of the City School District of the City of New York.
         2
             All references to “ADA” are to the Americans with Disabilities Act, 42 U.S.C. §§ 12112, et
             seq.; to “SHRL” are to the New York Human Rights Law, N.Y. Exec. L. §§ 290, et seq.; and to
             “CHRL” are to the New York City Human Rights Law, N.Y.C. Admin. Code §§ 8-101, et seq.
HONORABLE KATHERINE P. FAILLA
United States District Judge
Warmin v. New York City Dep’t of Educ., et al.,
16 Civ. 0844
November 22, 2019
Page 2

                The Federal Rules of Civil Procedure require that the names of minors be
redacted from documents filed with courts, and federal regulations prohibit the disclosure of
identifying student information. See Fed. R. Civ. P 5.2; Family Educational Rights and Privacy
Act (“FERPA”), 20 U.S.C. § 1232g. Accordingly, the parties jointly request that plaintiff’s
November 19, 2019 letter be sealed in order to protect that student’s identity and other
confidential information.

              The parties thank the Court for its consideration of this matter.

                                                            Respectfully submitted,

                                                            [ECF]          /S/         _______
                                                                    Cassandra N. Branch
                                                                Assistant Corporation Counsel



cc:    Adam Warmin
       Plaintiff Pro Se
       (By ECF and Mail)




Application GRANTED. The Clerk of Court is directed to seal the letter
appearing at docket entry 66.

Dated:       December 5, 2019                          SO ORDERED.
             New York, New York




                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE
